5. Preparation of the EU-India Summit (Marseille, 29 September 2008)
- Before the vote on paragraph 20:
(ES) My Group wishes to table an oral amendment to paragraph 20. In English, this must say as follows, from the last line:
'calls on India and the EU, particularly through the intermediary of the EU Special Envoy for Burma/Myanmar, to work together to prevail upon the Burmese military junta to release political prisoners and to respect human rights;'.
(The oral amendment was accepted)
- Before the vote on paragraph 25:
(IT) Mr President, ladies and gentlemen, I have an oral amendment at the beginning of paragraph 25. I wish to add the following words: 'condemns every act of violence against Christian communities and', and then the original text follows. The reason is that nowhere in the document is there any explicit condemnation of what happened in Orissa; much weaker synonyms are used instead.
(The oral amendment was rejected and some Members chanted the slogan 'Europe is Christian, not Muslim')
(FR) Mr President, when there are racist voices calling for a 'Europe without Muslims', I call on you to intervene!
(Applause)
Mr Cohn-Bendit has indeed spoken.